DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on January 5, 2020 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 5, 2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2008/0118743).
In regards to claim 1, Lee teaches a deposition mask (100, mask assembly) comprising:
 a supporting frame (104, mask frame) (fig. 5a, 7; para. 60, 66-68) comprising 
a first support part (see D4) extends in a first direction (see annotated fig. 7 below), a second support part (see D4) spaced apart from the first support part and extends in the first direction (see annotated fig. 7 below), 

a fourth support part (see D5/1) spaced apart from the third support part, extends in the second direction, and is disposed between the other end of the first support part and the other end of the second support part (see annotated fig. 7 below); and
a mask sheet (106, mask) coupled to the supporting frame and includes a first deposition area (see labeled DA1), a second deposition area (see labeled DA2) adjacent to the first deposition area in the first direction, and a third deposition area (see labeled DA3) adjacent to the first deposition area in the second direction, where each of the first deposition area and the third deposition area has a first width greater than a reference width in the first direction and a second width less than the first width in the second direction (see annotated fig. 7 below), and
the second deposition area has a third width less than the first width in the first direction and a fourth width greater than the reference width in the second direction (see annotated fig. 7 below, para. 86-87).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Figure 1-annotated-Fig. 7-Lee

In regards to claim 2, Lee teaches the mask sheet further includes 
a fourth deposition area (see labeled DA4) adjacent to the second deposition area (see labeled DA2) in the second direction and a fifth deposition area (see labeled DA5) adjacent to the third deposition area (see labeled DA2) in the second direction and adjacent to the fourth deposition area (see labeled DA4) in the first direction, and
wherein the fourth deposition area (see labeled DA4) has the third width in the first direction and the fourth width in the second direction, and the fifth deposition area (see labeled DA5/1) has the first width in the first direction and the second width in the second direction (see annotated fig. 7 above).

In regards to claim 3, Lee teaches the mask sheet further comprises:
a first extension part (see D2) extends in the second direction and connects the first support part (see D4) and the second support part (see D4), the first extension part being spaced the first width apart from the third support part (see D5/1) (see annotated fig. 7 above); and
a second extension part (see D6) extends in the first direction and connects the third support part (see D5/1) and the first extension part (see D2), the second extension part being spaced the second width apart from the first support part (see annotated fig. 7 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1-3 above, and further in view of Nakajima (US 2019/0352764).
In regards to claims 4-6 and 10, Lee has been discussed above, but does not explicitly teach the first extension part has a first thickness, and the second extension part has a second thickness, and wherein the first thickness is greater than the second thickness, the first extension part comprises a recess part coupled to the second extension part.
However, Nakajima teaches deposition mask comprising a mask frame (2), support sheet (3, first extension part) and a cover sheet (4, second extension part) (fig. 2c; para. 44, 52).  Nakajima teaches the support sheet has a first thickness (fig. 3a, 3b) and the cover sheet has a second thickness which is less than the first thickness (fig. 3a, 3b).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the support sheet and cover sheet of Nakajima onto the first and second extension parts of Lee because Nakajima teaches it will suppress bending of the divided mask (para. 64). 
Lee and Nakajima do not explicitly teach the support sheet (first extension part) has a triangular shape or trapezoidal shape in a cross-sectional view.
However, the particular shape of the support sheet is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed antenna is significant (MPEP2144.04-IV-B).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1-3 above, and further in view of Jung (US 2014/0251210).
In regards to claims 4-6, Lee has been discussed above, but does not explicitly teach a first masking part coupled to the first support part and the third support part and disposed corresponding to the first deposition area; a second masking part coupled to the first support part, 
However, Jung teaches a plurality of unit masks (120, first, second third masking parts) which are individual positioned in an opening (111)/receiver (211) of a frame member (210), where each of the units mask correspond to a deposition area and where the units mask are supported along a bottom/backing.  Jung teaches the plurality of unit mask have the same thickness (fig. 1-2; para. 28-29, 47).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the plurality of unit masks of Jung onto the openings define depositions areas of Lee because Jung teaches it will prevent sagging (para. 8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684.  The examiner can normally be reached on Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717